DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Regarding claims 8 and 22, the claim recite “inferring each processing time at each of the plurality of stages of the pipeline by processing the features using the ML system” is not disclosed in the specification. The Remarks indicates “Support for these amendments can be found throughout the application as filed ("Application"), for example, at paragraph [0061] and Fig. 5”. However, In [0061], the specification only discloses “the processing times at different stages are used to predict a payment date” and FIG 5 does not disclose inferring each processing time at each of the plurality of stages of the pipeline by processing the features using the ML system.
Regarding claim 1 and claim 15, the claims recite “predicting, using the respective individual inference model, a respective processing time at each of the plurality of stages of the pipeline in terms of at least one feature”. Both [0061] and FIG. 5, do not disclose the claimed subject matters. In [006], the specification only discloses “using a respective partial dataset to provide a respective individual inference model predicting respective one or more processing times at one or more stages of the pipeline in terms of at least one feature”.
Claims 2-7, 30, 9-14, 31, 16-21, and 23-29 are also rejected under 35 U.S.C. 112(a) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 30 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tater et al (ICSOC 2018, LNCS 11236, pp. 165–180, 2018) in view of Dirac et al (U.S PG-PUB NO. 20150379425 A1), and further in view of Deshmukh et al (U.S. PG-PUB NO. 20200234349 A1).
-Regarding claim 1, Tater discloses a method for training a machine learning (ML) system, the method comprising (Abstract; Figs. 1-3; Tables 1-8; Page 174, section 4.2): receiving labelled data pertaining to a pipeline (Fig.1, Invoice Data, Processing Logs; Data Preprocessing; Abstract: “invoices which go through several processing steps before they are paid … supervised classification task”; Page 169, 2nd paragraph, Labels … “Paid Late”), the labelled data comprising trigger objects initiating the pipeline and target processing times corresponding to a plurality of stages of the pipeline (Abstract; Fig.1, Invoice Data, Processing Logs; Page 166, 2nd paragraph, “start and end time for every action taken”, 3rd paragraph; Page 168, section 3.1, 1st paragraph); identifying one or more features associated with the trigger objects (Fig. 1, Feature Extraction); formatting the labelled data (Page 167, 2nd paragraph, “has historical (temporal) information as numerical features”; Page 172, last paragraph; Page 175, 1st paragraph, section 5, 1st paragraph; Table 2); using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset (Page 174, section 4.2, 1st paragraph, Table 4); distributing the full training dataset into a plurality of partial datasets; in an ensemble ML system, training each of a plurality of ML subsystems using a respective partial dataset (Page 173, section 3.3, 1st paragraph, 
    PNG
    media_image1.png
    661
    927
    media_image1.png
    Greyscale
Because Random Forest classifier and BBDT (Balanced Bagging Decision Trees) classifier are used (FIG. 1, Classifiers Trained; Page 175, 1st paragraph ), a person skilled in the art would understand to distribute a full training dataset into a plurality of partial datasets and train each of a plurality of ML subsystems in an ensemble ML system using a respective partial dataset (see reference “Bootstrap aggregating – Wikipedia”)), to provide a respective individual inference model; predicting, using the respective individual inference model, a respective processing time at each of the plurality of stages of the pipeline in terms of at least one feature (FIG. 1; Tables 2, 5); and deriving and storing an ML model by aggregating the individual inference models (FIG. 1, Ensemble; Page 173, section 3.3, 1st paragraph, 
    PNG
    media_image2.png
    451
    879
    media_image2.png
    Greyscale
; Page 179, 3rd paragraph, Implementation).
Tater is silent to teach using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset. However, a person skilled in the art would understand that this is a known method to create training dataset and test dataset for machine learning model.
In the same field of endeavor, Dirac teaches using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset (Dirac: [0147]-[0148]; FIGS 28-29; 
    PNG
    media_image3.png
    527
    614
    media_image3.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Dirac by using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset in order to effectively train models and improve performance of machine learning models.
Tater in view of Dirac discloses predicting processing time using the respective individual inference model, invoice data and process logs. A person of ordinary skill in the art would understand that the processing time at each processing stage of the invoice has to be calculated.
However, Deshmukh is an analogous art pertinent to the problem to be solved in this application and further discloses predicting, using the respective individual inference model, a respective processing time at each of the plurality of stages of the pipeline (Deshmukh: FIG. 2; [0067], “determining predicted processing times for each processing stage … in the form of an artificial neural network (ANN), a decision tree, a formula, a weighted sum of input parameters, and/or other formats”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tater in view of Dirac with the teaching of Deshmukh by using respective individual inference model  to predict a respective processing time at each of the plurality of stages of the pipeline in order to predict overall processing time and present the user with detailed invoice processing information.
-Regarding claim 2, the modification further discloses wherein identifying the one or more features comprises identifying at least one direct feature (Tater: Table 2, invoice specific) and at least one derived feature (Tater: Table 2, History dependent, Process oriented, Urgent invoices, Homogeneous invoices).
-Regarding claim 3, the modification further discloses wherein formatting the labelled data comprises one or more of: excluding null or incomplete records from the labelled data; excluding one or more outliers from the labelled data; or encoding a categorical feature into a corresponding numerical feature (Tater: Page 170, 2nd paragraph, 
    PNG
    media_image4.png
    295
    831
    media_image4.png
    Greyscale
).
-Regarding claim 4, the modification further discloses wherein the ensemble ML system is selected from a group consisting of: a random forest system, an AdaBoost system, a gradient boosting system, and an extra-tree system (Tater: Table 3).
-Regarding claim 5, the modification further discloses computing for each of the plurality of ML subsystems an error rate using the testing set, wherein the error rate adjusts the training of the respective subsystems (Tater: Page 174, section 4.1; Table 7; Page 167, 1st – 2nd paragraphs ).
-Regarding claim 6, the modification further discloses receiving labelled data from inferencing phase (Tater: FIG. 1); updating the historical labelled data by including therein the labelled inference data; and repeating the formatting, randomly splitting, distributing, training, and deriving and storing steps using the updated historical labelled data (Tater: Page 175, section 5; Table 5; Page 167, 2nd – 4th paragraphs; Page 179, 3rd paragraph, Implementation).
-Regarding claim 7, the modification further discloses wherein: the pipeline is an invoice-processing pipeline; and the trigger objects are invoices (Tater: Abstract; FIG. 1).
-Regarding claim 30, the modification further discloses determining a total prediction time by summing up the respective processing time predicted at each of the plurality of stages, wherein deriving and storing the ML model by aggregating the individual inference models is based on the determined total prediction time (Deshmukh: [0046]; [0122]-[0123]; FIGS. 1-4).
-Regarding claim 15, Tater discloses a machine learning (ML) training system (Abstract; Figs. 1-3; Tables 1-8; Page 174, section 4.2) to: receive historical data pertaining to a pipeline (Fig.1, Invoice Data, Processing Logs; Data Preprocessing; Abstract: “invoices which go through several processing steps before they are paid … supervised classification task”; Page 169, 2nd paragraph, Labels … “Paid Late”), the labelled data comprising trigger objects initiating the pipeline and target processing times corresponding to a plurality of stages of the pipeline (Abstract; Fig.1, Invoice Data, Processing Logs; Page 166, 2nd paragraph, “start and end time for every action taken”, 3rd paragraph; Page 168, section 3.1, 1st paragraph); identify one or more features associated with the trigger objects (Fig. 1, Feature Extraction); format the labelled data (Page 167, 2nd paragraph, “has historical (temporal) information as numerical features”; Page 172, last paragraph; Page 175, 1st paragraph, section 5, 1st paragraph; Table 2); randomly split, using a pseudorandom generator, the formatted labelled data into a full training dataset and a testing dataset (Page 174, section 4.2, 1st paragraph, Table 4); distribute the full training dataset into a plurality of partial datasets; in an ensemble machine learning (ML) system, train each of a plurality of ML subsystems using a respective partial dataset (Page 173, section 3.3, 1st paragraph, 
    PNG
    media_image1.png
    661
    927
    media_image1.png
    Greyscale
Because Random Forest classifier and BBDT (Balanced Bagging Decision Trees) classifier are used (FIG. 1, Classifiers Trained; Page 175, 1st paragraph ), a person skilled in the art would understand to distribute a full training dataset into a plurality of partial datasets and train each of a plurality of ML subsystems in an ensemble ML system using a respective partial dataset (see reference “Bootstrap aggregating – Wikipedia”)), to provide a respective individual inference model, predict, using the respective individual inference model, a respective processing time at each of the plurality of stages of the pipeline in terms of at least one feature (FIG. 1; Tables 2, 5); and derive and store an ML model by aggregating the individual inference models (FIG. 1, Ensemble; Page 173, section 3.3, 1st paragraph, 
    PNG
    media_image2.png
    451
    879
    media_image2.png
    Greyscale
; Page 179, 3rd paragraph, Implementation).
Tater is silent to teach using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset. However, a person skilled in the art would understand that this is a known method to create training dataset and test dataset for machine learning model.
In the same field of endeavor, Dirac teaches using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset (Dirac: [0147]-[0148]; FIGS 28-29; 
    PNG
    media_image3.png
    527
    614
    media_image3.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Dirac by using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset in order to effectively train models and improve performance of machine learning models.
Tater in view of Dirac discloses predicting processing time using the respective individual inference model, invoice data and process logs. A person of ordinary skill in the art would understand that the processing time at each processing stage of the invoice has to be calculated.
Tater in view Dirac is silent to teach processor and memory associated with the system.
However, Deshmukh is an analogous art pertinent to the problem to be solved in this application and discloses predicting, using the respective individual inference model, a respective processing time at each of the plurality of stages of the pipeline (Deshmukh: FIG. 2; [0067], “determining predicted processing times for each processing stage … in the form of an artificial neural network (ANN), a decision tree, a formula, a weighted sum of input parameters, and/or other formats”). Deshmukh further discloses a training system comprising (Deshmukh: Abstract; FIGS. 1-10) a processor (Deshmukh: FIG. 10, processor 1004); and a memory (Deshmukh: FIG. 10, memory 1006) in communication with the processor (Deshmukh: FIG. 10) and comprising instructions which, when executed by the processor, program the processor to (Deshmukh :[0172]): receive labelled historical data pertaining to a pipeline (Deshmukh: FIGS. 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tater in view Dirac with the teaching of Deshmukh by using respective individual inference model  to predict a respective processing time at each of the plurality of stages of the pipeline in order to predict overall processing time and present the user with detailed invoice processing information, and by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 16, the modification further discloses wherein to identify the one or more features, and to identify at least one direct feature (Tater: Table 2, invoice specific) and at least one derived feature (Tater: Table 2, History dependent, Process oriented, Urgent invoices, Homogeneous invoices).
-Regarding claim 17, the modification further discloses wherein to format the labelled data, exclude null or incomplete records from the labelled data,  exclude one or more outliers from the labelled data; or encode a categorical feature into a corresponding numerical feature (Tater: Page 170, 2nd paragraph, 
    PNG
    media_image4.png
    295
    831
    media_image4.png
    Greyscale
).
-Regarding claim 18, the modification further discloses wherein the ensemble ML system is selected from a group consisting of: a random forest system, an AdaBoost system, a gradient boosting system, and an extra-tree system (Tater: Table 3).
-Regarding claim 19, the modification further discloses to compute for each of the plurality of ML subsystems an error rate using the testing set, wherein the error rate adjusts the training of the respective subsystems (Tater: Page 174, section 4.1; Table 7; Page 167, 1st – 2nd paragraphs ).
-Regarding claim 20, the modification further discloses to receive labelled data from inferencing phase (Tater: FIG. 1); update the historical labelled data by including therein the labelled inference data; and repeat the formatting, randomly splitting, distributing, training, and derive and store steps using the updated historical labelled data (Tater: Page 175, section 5; Table 5; Page 167, 2nd – 4th paragraphs; Page 179, 3rd paragraph, Implementation).
-Regarding claim 21, the modification further discloses wherein: the pipeline is an invoice-processing pipeline; and the trigger objects are invoices (Tater: Abstract; FIG. 1).
Claims 8-14, 31 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tater et al (ICSOC 2018, LNCS 11236, pp. 165–180, 2018) in view of Deshmukh et al (U.S. PG-PUB NO. 20200234349 A1).
-Regarding claim 8, Tater discloses a method for predicting processing times of a pipeline, the method comprising (Abstract; Figs. 1-3; Tables 1-8; 
    PNG
    media_image5.png
    324
    769
    media_image5.png
    Greyscale
): receiving a trigger object initiating the pipeline (Fig.1, Invoice Data; Page 168, section 3.1, 1st paragraph; Page 174, section 4.3, 1st paragraph, “make predictions … once when the invoice is raised …”; Table 5); initiating a machine learning (ML) system using an ML model associating features of the trigger with processing times at a plurality stages of the pipeline (Fig.1; section 3.1, 1st paragraph; Page 166, 2nd paragraph; Page 167, 2nd paragraph; Page 172, section, Intra-case Invoices); extracting features of the trigger object (Fig. 1, Feature Extraction; Table 2); and inferring each processing time at each of the plurality of stages of the pipeline by processing the features using the ML system (FIG. 1; Tables 2, 5; Page 167, 2nd paragraph).
Tater discloses predicting processing time based on invoice data and process logs. A person of ordinary skill in the art would understand that the processing time at each processing stage of the voice has to be calculated.
In the same field of endeavor, Deshmukh teaches inferring each processing time at each of the plurality of stages of the pipeline (Deshmukh: FIG. 2; [0067], “determining predicted processing times for each processing stage … in the form of an artificial neural network (ANN), a decision tree, a formula, a weighted sum of input parameters, and/or other formats”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by inferring each processing time at each of the plurality of stages of the pipeline in order to predict overall processing time and present the user with detailed invoice processing information.
-Regarding claim 9, the combination further discloses wherein: the ML system is an ensemble ML system comprising a plurality of ML subsystems; the ML model comprises a plurality of partial ML models; and initiating the ML system comprises initiating each ML subsystem using a respective partial ML model (Tater: Fig. 1; Table 3; Page 173, section 3.3).
-Regarding claim 10, the combination further wherein the ensemble ML system is selected from a group consisting of: a random forest system, an AdaBoost system, a gradient boosting system, and an extra-tree system (Tater: Table 3).
	-Regarding claim 11, the combination further discloses comprising: generating one or more derived features from one or more extracted features (Tater: Fig. 1, Feature Extraction, Extended Feature Set; Page 170, section 3.2; Table 2); or encoding a categorical feature into a corresponding numerical feature (Tater: Page 175, 1st paragraph).
	-Regarding claim 12, the combination further discloses wherein: the pipeline is an invoice-processing pipeline; the trigger object is an invoice; and one or more processing times at each of the plurality of stages include one or more of: (i) invoice receiving time, (ii) invoice assignment time, (iii) invoice processing time, (iv) invoice approval time, and (v) payment time (Tater: FIG. 1; Page 176, 1st paragraph; Tables 5, 2; Page 168, 2nd paragraph; Page 168, section 3, 1st paragraph; Page 173, section 4, 1st paragraph; Deshmukh: FIG. 2; [0067]).
-Regarding claim 13, Tater in view Deshmukh discloses the method of claim 12.
Tater discloses identifying a category and importance of the invoice and a predicted payment delay computed using the one or more processing times (Page 175, section 5, 1st  paragraph – Page 176, 1st paragraph; Tables 2, 8; Page 174, section 4.3; Table 5).
Tater is silent to teach displaying a predicted payment delay.
In the same field of endeavor, Deshmukh teaches displaying a predicted payment delay computed using the one or more processing times (Deshmukh: FIGS. 1, 6-8, 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 14, Tater in view Deshmukh discloses the method of claim 12.
Tater discloses designating an inferred outcome as positive if a predicted payment delay computed using the one or more processing times is approximately equal to an actual payment delay, and otherwise, designating the inferred outcome as negative (Tater: Page 174, section 4.1, “precision-recall”; Tables 4-5). 
Tater is silent to teach determining that a count or a percentage of positive outcomes is less than a specified threshold; and initiating re-training of the ML system.
In the same field of endeavor, Deshmukh teaches determining that a count or a percentage of positive outcomes is less than a specified threshold; and initiating re-training of the ML system (Deshmukh: [0132]; [0137]; FIGS. 3, 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 31, the combination further discloses determining a total prediction time by summing up each processing time inferred at each of the plurality of stages (Deshmukh: [0046]; [0122]-[0123]; FIGS. 1-4).
-Regarding claim 22, Tater discloses a machine learning (ML) system (Abstract; Figs. 1-3; Tables 1-8; 
    PNG
    media_image5.png
    324
    769
    media_image5.png
    Greyscale
) to: receive trigger object initiating a pipeline (Fig.1, Invoice Data; Page 168, section 3.1, 1st paragraph; Page 174, section 4.3, 1st paragraph, “make predictions … once when the invoice is raised …”; Table 5); initiate a machine learning (ML) system using an ML model associating features of the trigger with processing times at a plurality of stages of the pipeline (Fig.1; section 3.1, 1st paragraph; Page 166, 2nd paragraph; Page 167, 2nd paragraph; Page 172, section, Intra-case Invoices); extract features of the trigger object (Fig. 1, Feature Extraction; Table 2); and infer each  processing time at each of the plurality stages of the pipeline by processing the features using the ML system (FIG. 1; Tables 2, 5; Page 167, 2nd paragraph).
Tater discloses predicting processing time based on invoice data and process logs. A person of ordinary skill in the art would understand that the processing time at each processing stage of the voice has to be calculated.
Tater is silent to teach processor and memory associated with the system. 
In the same field of endeavor, In the same field of endeavor, Deshmukh teaches inferring each processing time at each of the plurality of stages of the pipeline (Deshmukh: FIG. 2; [0067], “determining predicted processing times for each processing stage … in the form of an artificial neural network (ANN), a decision tree, a formula, a weighted sum of input parameters, and/or other formats”).
Deshmukh teaches a training system comprising (Deshmukh: Abstract; FIGS. 1-10) a processor (Deshmukh: FIG. 10, processor 1004); and a memory (Deshmukh: FIG. 10, memory 1006) in communication with the processor (Deshmukh: FIG. 10) and comprising instructions which, when executed by the processor, program the processor to (Deshmukh :[0172]): receive labelled historical data pertaining to a pipeline (Deshmukh: FIGS. 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by inferring each processing time at each of the plurality of stages of the pipeline in order to predict overall processing time and present the user with detailed invoice processing information, and by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 23, the combination further discloses wherein: the ML system is an ensemble ML system comprising a plurality of ML subsystems; the ML model comprises a plurality of partial ML models; and initiating the ML system comprises initiating each ML subsystem using a respective partial ML model (Tater: Fig. 1; Table 3; Page 173, section 3.3).
-Regarding claim 24, the combination further discloses Tater further wherein the ensemble ML system is selected from a group consisting of: a random forest system, an AdaBoost system, a gradient boosting system, and an extra-tree system (Tater: Table 3).
	-Regarding claim 25, Tater further discloses comprising: generating one or more derived features from one or more extracted features (Tater: Fig. 1, Feature Extraction, Extended Feature Set; Page 170, section 3.2; Table 2); or encoding a categorical feature into a corresponding numerical feature (Tater: Page 175, 1st paragraph).
	-Regarding claim 26, the combination further discloses wherein: the pipeline is an invoice-processing pipeline; the trigger object is an invoice; and one or more processing times at each of the plurality of stages include one or more of: (i) invoice receiving time, (ii) invoice assignment time, (iii) invoice processing time, (iv) invoice approval time, and (v) payment time (Tater: FIG. 1; Page 176, 1st paragraph; Tables 5, 2; Page 168, 2nd paragraph; Page 168, section 3, 1st paragraph; Page 173, section 4, 1st paragraph).
-Regarding claim 27, Tater discloses identifying a category and importance of the invoice and a predicted payment delay computed using the one or more processing times (Page 175, section 5, 1si paragraph – Page 176, 1st paragraph; Tables 2, 8; Page 174, section 4.3; Table 5).
Tater is silent to teach displaying a predicted payment delay.
In the same field of endeavor, Deshmukh teaches displaying a predicted payment delay computed using the one or more processing times (Deshmukh: FIGS. 1, 6-8, 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 28, Tater discloses designating an inferred outcome as positive if a predicted payment delay computed using the one or more processing times is approximately equal to an actual payment delay, and otherwise, designating the inferred outcome as negative (Tater: Page 174, section 4.1, “precision-recall”; Tables 4-5). 
Tater is silent to teach determining that a count or a percentage of positive outcomes is less than a specified threshold; and initiating re-training of the ML system.
In the same field of endeavor, Deshmukh teaches determining that a count or a percentage of positive outcomes is less than a specified threshold; and initiating re-training of the ML system (Deshmukh: [0132]; [0137]; FIGS. 3, 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 29, Tater discloses at least a part of the ML system (Tater: Fig. 1; Table 3; Page 173, section 3.3).
Tater is silent to teach processor and memory associated with the system.
In the same field of endeavor, Deshmukh teaches a training system comprising (Deshmukh: Abstract; FIGS. 1-10) a processor (Deshmukh: FIG. 10, processor 1004); and a memory (Deshmukh: FIG. 10, memory 1006) in communication with the processor (Deshmukh: FIG. 10) and comprising instructions which, when executed by the processor, program the processor to (Deshmukh :[0172]): receive labelled historical data pertaining to a pipeline (Deshmukh: FIGS. 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. Applicant argues that Tater does not teach or suggest "inferring each processing time at each of the plurality of stages of the pipeline by processing the features using the ML system" (Remarks: Page 11). Applicant further argues that Tater, Dirac, and Deshmukh, among other things, do not teach or suggest "predict, using the respective individual inference model, a respective processing time at each of the plurality of stages of the pipeline in terms of at least one feature" (Remarks: Page 13).
The examiner respectfully disagrees.
Regarding independent claims 8 and 22, and in response applicant’s argument that Tater does not teach or suggest "inferring each processing time at each of the plurality of stages of the pipeline by processing the features using the ML system", Tater discloses “The processing time of an invoice depends on invoice specific attributes as well as on other invoices which are being processed concurrently” (Page 170, Section 3.2, 2nd paragraph). Tater also discloses “An invoice goes through several stages of scrutiny before it gets paid by the account payables department” (Page 166, 2nd paragraph), “Most of the process work flow tools log the actions performed on the invoice, the actor who performed the actions, start and end time for every action taken” (Page 166, 2nd paragraph),  “consider the invoice details and the logs of actions taken on an invoice to predict” (Page 166, 3rd paragraph), and “compute the transition probability from one node to another node as the service time of the invoice” (Page 168, 2nd  paragraph). Thus, a person of ordinary skill in the art would understand that the processing time at each processing stage of the voice has to be calculated. In the same field of endeavor, Deshmukh teaches inferring each processing time at each of the plurality of stages of the pipeline (Deshmukh: FIG. 2; [0067], “determining predicted processing times for each processing stage … in the form of an artificial neural network (ANN), a decision tree, a formula, a weighted sum of input parameters, and/or other formats”). Regarding independent claims 1 and 15, and in response applicant’s argument that Tater, Dirac, and Deshmukh, among other things, do not teach or suggest "predict, using the respective individual inference model, a respective processing time at each of the plurality of stages of the pipeline in terms of at least one feature", the response for independent claim 8 and claim 22 as above can also be applied by considering  that Tater further discloses in an ensemble ML system, training each of a plurality of ML subsystems using a respective partial dataset and various classifiers (Page 173, section 3.3, 1st paragraph, Table 3; FIG. 1) (see also rejections of claims 1, 8, 15 and 22 in this office action). 
Deshmukh et al (U.S. PG-PUB NO. 20200234349 A1) is a prior art used in previous office action. However, different embodiments or subject matters of this reference are used for rejections of amended claim limitations in the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664